350 S.W.3d 847 (2011)
Novy FOLAND, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73560.
Missouri Court of Appeals, Western District.
October 4, 2011.
Application to Transfer to Supreme Court Denied November 1, 2011.
Novy Foland, Appellant, pro se.
Robert A. Bedell, for Respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.


*848 ORDER

PER CURIAM:
Novy Foland appeals the decision of the Labor and Industrial Relations Commission affirming the Appeals Tribunal's finding that he voluntarily left his job without good cause attributable to work or his employer and was, therefore, disqualified for unemployment compensation benefits. On appeal, Foland raises ten points alleging that the Commission erred because its findings were not supported by competent and substantial evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).